Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20140320451) in view of LU (US 20150075959).
Regarding claim 1 Lee teach an electronic device comprising (fig. 2): 
first electrodes (fig. 2, item 120, horizontal direction see below) disposed in a horizontal direction on a board (fig.2, [0014] a plurality of first electrodes including at least one 1a electrode and at least one 1b electrode disposed to extend in a first direction on one surface of the substrate); 

    PNG
    media_image1.png
    523
    328
    media_image1.png
    Greyscale


second electrodes (fig. 2, item 140 in vertical direction) disposed in a vertical direction that is different from the horizontal direction of the first electrodes on the board (fig. 2, [0014] plurality of second electrodes disposed alternately and in parallel with the first electrodes on the surface of the substrate); 

    PNG
    media_image1.png
    523
    328
    media_image1.png
    Greyscale

third electrodes, when viewed from top (fig. 2, item 160 between two item 140 see above), disposed between the second electrodes in a direction that is the same as the vertical direction of the second electrodes (fig. 2), 
wherein a width of each of the third electrodes (item 160 see below greater) is greater than or same as a width of each of the first electrodes (item 120 see below fig.) or a width of each of the second electrodes (item 140 see below fig.); and 

    PNG
    media_image2.png
    345
    346
    media_image2.png
    Greyscale

a control circuit (fig. 1, controller 200), wherein the control circuit is configured to: detect touch information related to an external object ([0058]), 

Lee is silent detect touch information on at least based on a change of a capacitance between at least some first electrode of the first electrodes and at least some second electrode of the second electrodes, and  
detect hovering information related to the external object, at least based on a capacitance related to at least some third electrode of the third electrodes. 

However, Lu teach detect touch information on at least based on a change of a capacitance between at least some first electrode of the first electrodes and at least some second electrode of the second electrodes ([0051]  when the 2D touch is detected according to the self-capacitance method, one of the first electrodes 120 and the second electrodes 130 in the touch elements TS can be set to detect the 2D touch is detected according to the self-capacitance method, one of the first electrodes 120 and the second electrodes 130 in the touch elements TS can be set to detect the 2D touch), and  
detect hovering information related to the external object, at least based on a capacitance related to at least some third electrode of the third electrodes ([0043] Referring to FIG. 2A, in case that the hovering touch elements HV (the third electrodes 140) perform the 3D touch [0043] Referring to FIG. 2A, in case that the hovering touch elements HV (the third electrodes 140) perform the). 

Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Lee in light of Lu teaching so that it may include detect touch information on at least based on a change of a capacitance between at least some first electrode of the first electrodes and at least some second electrode of the second electrodes, and  
detect hovering information related to the external object, at least based on a capacitance related to at least some third electrode of the third electrodes. 

The motivation is to provide a touch panel, in which electrodes used for two-dimensional (2D) touch and electrodes used for 3D touch are disposed in the touch area.

Regarding claim 2 Lee teach wherein the third electrodes (fig. 2, 160) are disposed separated by a specified interval from each of the second electrodes (fig. 2, 140)

Regarding claim 3 Lee in view of Lu teach a substrate layer (Lu: fig. 5A, S1), wherein the one or more first electrodes support the substrate layer, and the one or more second electrodes and the one or 
more third electrodes are disposed on the substrate layer, or wherein the one or more first electrodes and the one or more second electrodes support the substrate layer and the one or more third electrodes are disposed on the substrate layer (Lu: fig. 5A [0059] [0060]).

Regarding claim 4 Lee in view of Lu teach wherein the control circuit (fig. 1, item 200) is configured to detect the change of the capacitance between the at least some first electrode and the at least some second electrode (Lu: [0051]) while maintaining an impedance in a specified range in the third electrodes ([0061]).

Regarding claim 9 Lee in view of LU teach an electronic device comprising (fig. 2): 
first electrodes included in a first node and operated as transmission electrodes ([0037]); 

second electrodes included in a second node and operated as reception electrodes ([0036]);  
third electrodes (fig. 2, item 160) included in the first node or the second node and disposed by being connected to each other (fig. 2, right diagram), wherein the first node includes a part of the third electrodes and the second node includes another part of the third electrodes (see below figure); 

    PNG
    media_image2.png
    345
    346
    media_image2.png
    Greyscale

and a control circuit (fig. 1, controller 200), wherein the control circuit is configured to: detect touch information related to an external object ([0058]), at least based on a change of a capacitance between at least some first electrode of the first electrodes and at least some second electrode of the second electrodes (Lu: ([0051]  when the 2D touch is detected according to the self-capacitance method, one of the first electrodes 120 and the second electrodes 130 in the touch elements TS can be set to detect the 2D touch is detected according to the self-capacitance method, one of the first electrodes 120 and the second electrodes 130 in the touch elements TS can be set to detect the 2D touch), 
and detect hovering information related to the external object, at least based on a capacitance related to at least some third electrode of the third electrodes (LU: ([0043] Referring to FIG. 2A, in case that the hovering touch elements HV (the third electrodes 140) perform the 3D touch [0043] Referring to FIG. 2A, in case that the hovering touch elements HV (the third electrodes 140) perform the). 
Regarding claim 10 Lee in view of Lu teach wherein the first node and the second node are disposed on a first layer (LU: fig. 1E, 120, 130), and wherein the third electrodes (LU: fig. 1E, 140)    are connected to each other through at least one bridge included in a second layer that is adjacent to the first layer (LU: fig. 1E, top figure).

Regarding claim 11 Lee in view of Lu teach wherein the control circuit (fig. 1, controller 200) is configured to determine at least one of proximity to the electronic device, grip of the electronic device, a touch input to the electronic device ([0058]), or 
occurrence of hovering with respect to the electronic device, based on positions in which the one or more third electrodes are disposed on the electronic device (LU: [0043] Referring to FIG. 2A, in case that the hovering touch elements HV (the third electrodes 140) perform the 3D touch [0043] Referring to FIG. 2A, in case that the hovering touch elements HV (the third electrodes 140) perform the).


Regarding claim 12, the limitations are similar to the limitations of claim 4 so rejected same way.






Regarding claim 15 Lee in view of Lu teach wherein the control circuit (fig. 1, item 200) is configured to independently operate third electrodes included in the first node and third electrodes included in the second node (LU, fig. 1E), by using at least one switch ([0047] [0055]). 

    PNG
    media_image2.png
    345
    346
    media_image2.png
    Greyscale


Claims 5, 6, 7, 8, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20140320451) in view of LU (US 20150075959) and Kurasawa (US 20180095587).
Regarding claim 5 Lee in view of LU teach wherein the control circuit (fig. 1, item 200) is configured to detect the change of the capacitance between the at least some first electrode and the at least some second electrode (Lu: [0051]).
But silent on while applying, to the one or more third electrodes, a second signal of a magnitude that is substantially the same as a magnitude of a first signal applied to the one or more first electrodes or the second electrodes.
However, Kurasawa teach while applying, to the one or more third electrodes, a second signal of a magnitude that is substantially the same as a magnitude of a first signal applied to the one or more first electrodes or the one or more second electrodes (Kurasawa: [0094] [0096]).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Lu in light of Kurasawa teaching so that it may include while applying, to the one or more third electrodes, a second signal of a magnitude that is substantially the same as a magnitude of a first signal applied to the one or more first electrodes or the one or more second electrodes.
The motivation is to provide improved touch detect and hover detection device.

Regarding claim 6 Lee in view of Kurasawa teach wherein the control circuit is configured to detect the capacitance (fig, 1, item 200) related to the at least some third electrode in response to applying a signal of a specified magnitude to at least some of the one or more first electrodes or the one or more second electrodes (Kurasawa: [0094] [0096]).

Regarding claim 7 Lee in view of Kurasawa teach wherein the control circuit is configured to: measure the change of the capacitance between the at least some first electrode and the at least some second electrode for a first period of a specified time period (Kurasawa: fig. 13, [0106]) and measure the capacitance related to the at least some third electrode for a second period of the specified time period (Kurasawa: fig. 13, [0113]).

Regarding claim 8 LU in view of Kurasawa teach wherein the control circuit is configured to control at least one switch to operate by connecting at least some of a plurality of lines formed by the one or more third electrodes (Kurasawa: fig. 6, fig. 10).

Regarding claim 13, the limitations are similar to the limitations of claim 5 so rejected same way.

Regarding claim 14, the limitations are similar to the limitations of claim 7 so rejected same way.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 have been considered but are moot because the new ground of rejection does not rely on any of the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/           Primary Examiner, Art Unit 2625